On June 22, 1993, and November 18, 1993, complaints were filed with the Disciplinary Administrator’s office against Murray F. Hardesty, of Topeka, Kansas, an attorney admitted to practice law in the State of Kansas. The complaint filed on June 22, 1993, was docketed as a result of the United States Tax Court decision in which it was determined that respondent had defrauded the United States government by underpaying his income taxes. The complaint filed on November 18, 1993, alleges that respondent misappropriated funds in excess of $1,000,000 from the National Federation of State High School Associations, Robert F. Kanaby, and the Allied Companies, Inc. Investigations of the complaints were commenced by the Disciplinary Administrator’s office and have not yet been completed.
On December 1, 1993, Murray F. Hardesty, pursuant to Supreme Court Rule 217 (1993 Kan. Ct. R. Annot. 185), voluntarily surrendered his license to practice law in the State of Kansas.
This court, having examined the files and records of the Office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Murray F. Hardesty be and he is hereby disbarred from the practice of law in the State of Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Murray F. Hardesty from the roll of attorneys licensed to practice law in the State of Kansas and that respondent forthwith shall comply with Supreme Court Rule 218 (1993 Kan. Ct. R. Annot. 187).
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein shall be assessed to respondent.